DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/20 has been entered. 
Response to Amendment
	The remarks and amendment filed on 11/16/20 are acknowledged.  Claim 1 has been amended.  Claims 5-8, 10-33, and 37-76 have been canceled.  Claims 1-4, 9, 34-36, and 77-79 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, and 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak USPA_20120070619_A1 in view of Microlayer Films:  New Uses for Hundreds of Layers (“MF” henceforth).
Mikulak discloses an extruded filament containing materials in cross-sections (paragraph 0006) or layers (paragraph 0003) that can be used as 3D model inputs (corresponds to 3D printing) (paragraph 0002).  Said layers can be in a wrapped orientation (FIG. 6A) or flat orientation (FIG. 6B).  Also, Mikulak discloses using multicomponent and microlayer co-extrusion (paragraphs 0064, 0099, 0101, 0110) of multiple layers of greater than two (paragraphs 0092-0097 and FIG. 6A).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, Mikulak discloses that said filament can be from 0.76 mm - 3.0 mm (paragraph 0058).  Mikulak also discloses using different shapes and sizes (paragraph 0060) and alternative arrangements (paragraph 0065) that would encompass the limitations of Claim 78.  Lastly, Mikulak discloses the said materials to be solidified (paragraphs 0007, 0082; Claims 10 and 14) as is being claimed in the instant claims.
2.	However, Mikulak does not explicitly disclose using microlayer coextrusion to form 12 to 1000 microlayers as is being claimed by Applicants in the amended claims.
3.	MF discloses using microlayer coextrusion to form hundreds of layers (Title) in a variety of applications that involve three-dimensional inputs within printing (See last page) and further discloses the advantages and many improvements of using such a process over that of older methods (See pages 2-3).  MF also discloses how layers can be stacked (Page 2) and thicker layers can be brought together around the microlayers (Page 3).  Applicants also mention in their Specification that when another material is MF, when combined, to consolidate and solidify to a certain degree.  Which bolsters Mikulak’s use of solidified materials too as stated above. MF also uses a film die to extrude (corresponds to claimed nozzle) (Page 3, 1st paragraph).  Lastly, MF discloses that it’s also known to manipulate layer thicknesses (in the output extrudate as is obvious from the context) to control specific wavelengths of light (Page 4, 1st paragraph); which teaches Applicants’ limitation in claim 34.  Although MF does not explicitly disclose that its output extrudate is thinner than its input, it becomes clear from the aforementioned disclosure that one of ordinary skill in the art would know how to adjust the thickness based on a desire to control specific wavelengths.  Applicants have not shown why having thinner output extrudates is unexpected, novel, and surprising.  
4.	It would have been obvious to one of ordinary skill in the art to modify the coextrusion method, of Mikulak, by adopting the microlayer coextrusion methods, of MF, for purposes of an improved coextrusion process in forming a higher amount of its layers and end-product.
	Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak USPA_20120070619_A1 in view of Microlayer Films:  New Uses for Hundreds of Layers, as applied to claims 1-4, 9, and 33 above, and further in view of Bleum USPA_20110096395_A1.
5.	Regarding Claim 34, Mikulak in view of MF does not disclose alternating layers of refractive indexes.
Bleum discloses a multilayered filament containing alternating layers of higher and lower refractive indexes to create optical effects (paragraphs 0009, 0033, and 0035).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filament, of Mikulak in view of MF, by using a multilayered arrangement having alternating higher and lower refractive indexes, of Bleum.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a color effect as disclosed by Bleum.
8.	Regarding Claim 35, Mikulak in view of MF and further in view of Bleum suggests using glass fibers (Bleum:  paragraph 0056).
	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak USPA_20120070619_A1 in view of Microlayer Films:  New Uses for Hundreds of Layers, as applied to claims 1-4, 9, and 33 above, and further in view of Shoseyov WO_2013093921_A1.
9.	Regarding Claim 36, Mikulak in view of MF does not disclose the claimed polymer materials.
10.	Shoseyov discloses a nanocrystalline cellulose, polymer and collagen composite filament (Page 9, Lines 8-10, 22-23; Page 10, Lines 18-22) and fibers made of PLA and polycarbonate (corresponds to claimed amorphous) (Page 9, Lines 11-21).  Shoseyov discloses that said fibers are flexibility and reliability as well as biocompatibility (Page 1, Lines 11-20).  
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filament, of Mikulak in view of MF, by using the fibers Shoseyov.  One of ordinary skill in the art would have been motivated in doing so in order to obtain the aforementioned beneficial properties.
Claims 1-4, 9, and 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita USPA_20020044754_A1 in view of Microlayer Films:  New Uses for Hundreds of Layers.
12.	Regarding Claims 1-4, 9, and 77-79, Yamashita discloses forming polymeric optical fibers by feeding polymers to a multilayer concentric circular nozzle and thereby extruding them through the nozzle and allowing the polymers to inter-diffuse between adjacent layers of the fiber (Abstract).  Yamashita further discloses that the thickness can be about 1-3 mm (paragraph 0073).  Yamashita further discloses that the number of layers can be 5 or more (paragraphs 0018 and 0040).  Based on its Figures, it can be seen that the orientation of the layers are wrapped or flat (Figures).  Yamashita’s invention can also contain different thicknesses (paragraph 0008) and alternately arranged (paragraph 0016).  Furthermore, Yamashita discloses having layers with differing refractive indexes (Abstract, paragraphs 0002, 0009).  Lastly, Yamashita discloses its invention is useful in optical communication media that uses graded index type plastic optical fibers (paragraphs 0001-0003) which is well-known to include 3D printer inputs.
13.	However, Yamashita does not explicitly disclose using microlayer coextrusion to form 12 to 1000 microlayers as is being claimed by Applicants in the amended claims.
14.	MF discloses using microlayer coextrusion to form hundreds of layers (Title) in a variety of applications that involve three-dimensional inputs within printing (See last page) and further discloses the advantages and many improvements of using such a MF also discloses how layers can be stacked (Page 2) and thicker layers can be brought together around the microlayers (Page 3).  Applicants also mention in their Specification that when another material is combined with said input, it can solidify the input (see paragraph 0146 of pre-pub.).  As such, it would be expected for said layers, of MF, when combined, to consolidate and solidify to a certain degree.  MF also uses a film die to extrude (corresponds to claimed nozzle) (Page 3, 1st paragraph). Lastly, MF discloses that it’s also known to manipulate layer thicknesses (in the output extrudate as is obvious from the context) to control specific wavelengths of light (Page 4, 1st paragraph); which teaches Applicants’ limitation in claim 34.  Although MF does not explicitly disclose that its output extrudate is thinner than its input, it becomes clear from the aforementioned disclosure that one of ordinary skill in the art would know how to adjust the thickness based on a desire to control specific wavelengths.  Applicants have not shown why having thinner output extrudates is unexpected, novel, and surprising.  
15.	It would have been obvious to one of ordinary skill in the art to modify the coextrusion method, of Yamashita, by adopting the microlayer coextrusion methods, of MF, for purposes of an improved coextrusion process in forming its layers and end-product.
Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita USPA_20020044754_A1 in view of Microlayer Films:  New Uses for Hundreds of Layers, as applied to claims 1-4, 9, and 33 above, and further in view of Bleum USPA_20110096395_A1.
Yamashita in view of MF does not disclose alternating layers of refractive indexes.
17.	Bleum discloses a multilayered filament containing alternating layers of higher and lower refractive indexes to create optical effects (paragraphs 0009, 0033, and 0035).
18.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filament, of Yamashita in view of MF, by using a multilayered arrangement having alternating higher and lower refractive indexes, of Bleum.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a color effect as disclosed by Bleum.
19.	Regarding Claim 35, Yamashita in view of MF and further in view of Bleum suggests using glass fibers (Bleum:  paragraph 0056).
	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita USPA_20020044754_A1 in view of Microlayer Films:  New Uses for Hundreds of Layers, as applied to claims 1-4, 9, and 33 above, and further in view of Shoseyov WO_2013093921_A1.
20.	Regarding Claim 36, Yamashita in view of MF does not disclose the claimed polymer materials.
21.	Shoseyov discloses a nanocrystalline cellulose, polymer and collagen composite filament (Page 9, Lines 8-10, 22-23; Page 10, Lines 18-22) and fibers made of PLA and polycarbonate (corresponds to claimed amorphous) (Page 9, Lines 11-21).  Shoseyov discloses that said fibers are flexibility and reliability as well as biocompatibility (Page 1, Lines 11-20).  
Yamashita in view of MF, by using the fibers arrangement, of Shoseyov.  One of ordinary skill in the art would have been motivated in doing so in order to obtain the aforementioned beneficial properties.
Claims 1, 4, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priedman USPN_7910041_B1 in view of Microlayer Films:  New Uses for Hundreds of Layers.
23.	Regarding Claims 1, 4, and 79, Priedman discloses building a 3D object comprising extruding a build material containing fibers (Abstract) using extrusion-based layered deposition systems (column 1, lines 19-23).  Priedman further discloses that the thickness of the extruded ribbon can be about 1000 microns (column 2, lines 47-54).  Priedman also discloses forming multiple sliced layers (column 1, lines 37-43). Priedman discloses that said material can be a solid (column 2, lines 33-36). 
24.	However, Priedman does not explicitly disclose using microlayer coextrusion to form 12 to 1000 microlayers as is being claimed by Applicants in the amended claims.
25.	MF discloses using microlayer coextrusion to form hundreds of layers (Title) in a variety of applications that involve three-dimensional inputs within printing (See last page) and further discloses the advantages and many improvements of using such a process over that of older methods (See pages 2-3).  MF also discloses how layers can be stacked (Page 2) and thicker layers can be brought together around the microlayers (Page 3).  Applicants also mention in their Specification that when another material is combined with said input, it can solidify the input (see paragraph 0146 of pre-pub.).  As such, it would be expected for said layers, of MF, when combined, to consolidate and Priedman’s use of solidified materials too as stated above. MF also uses a film die to extrude (corresponds to claimed nozzle) (Page 3, 1st paragraph). Lastly, MF discloses that it’s also known to manipulate layer thicknesses (in the output extrudate as is obvious from the context) to control specific wavelengths of light (Page 4, 1st paragraph); which teaches Applicants’ limitation in claim 34.  Although MF does not explicitly disclose that its output extrudate is thinner than its input, it becomes clear from the aforementioned disclosure that one of ordinary skill in the art would know how to adjust the thickness based on a desire to control specific wavelengths.  Applicants have not shown why having thinner output extrudates is unexpected, novel, and surprising.  
26.	It would have been obvious to one of ordinary skill in the art to modify the coextrusion method, of Priedman, by adopting the microlayer coextrusion methods, of MF, for purposes of an improved coextrusion process in forming a high amount of its layers and end-product.
Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priedman USPN_7910041_B1 in view of Microlayer Films:  New Uses for Hundreds of Layers, as applied to claims 1-4, 9, and 33 above, and further in view of Bleum USPA_20110096395_A1.
27.	Regarding Claim 34, Priedman in view of MF does not disclose alternating layers of refractive indexes.
28.	Bleum discloses a multilayered filament containing alternating layers of higher and lower refractive indexes to create optical effects (paragraphs 0009, 0033, and 0035).
Yamashita in view of MF, by using a multilayered arrangement having alternating higher and lower refractive indexes, of Bleum.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a color effect as disclosed by Bleum.
30.	Regarding Claim 35, Priedman in view of MF and further in view of Bleum suggests using glass fibers (Bleum:  paragraph 0056).
	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priedman USPN_7910041_B1 in view of Microlayer Films:  New Uses for Hundreds of Layers, as applied to claims 1-4, 9, and 33 above, and further in view of Shoseyov WO_2013093921_A1.
31.	Regarding Claim 36, Priedman in view of MF does not disclose the claimed polymer materials.
32.	Shoseyov discloses a nanocrystalline cellulose, polymer and collagen composite filament (Page 9, Lines 8-10, 22-23; Page 10, Lines 18-22) and fibers made of PLA and polycarbonate (corresponds to claimed amorphous) (Page 9, Lines 11-21).  Shoseyov discloses that said fibers are flexibility and reliability as well as biocompatibility (Page 1, Lines 11-20).  
33.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filament, of Priedman in view of MF, by using the fibers arrangement, of Shoseyov.  One of ordinary skill in the art would have been motivated in doing so in order to obtain the aforementioned beneficial properties.

Response to Arguments
Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive. 
Applicants state:  “In the pending Official Action on page 12, the Examiner submits that the final Page of MF illustrates inputs in a 3D printer. Applicant is unable to identify the language in MF to which the Examiner refers and respectfully requests that the Examiner provide Applicant with the exact language to which the Examiner refers.”
The Examiner respectfully submits that the final page of MF illustrates an image that shows inputs in a 3D printer. 

Applicants state:  “Mikulak, Yamashita, Priedman and MF, alone or in combination do not teach or suggest an output extrudate wherein the thickness of layers or microlayers in the output extrudate are thinner than the thickness of the layers or microlayers in the solid extruded 3D printer input.”
The Examiner respectfully submits that MF discloses that it’s also known to manipulate layer thicknesses (in the output extrudate as is obvious from the context) to control specific wavelengths of light (Page 4, 1st paragraph); which teaches Applicants’ limitation in claim 34.  Although MF does not explicitly disclose that its output extrudate is thinner than its input, it becomes clear from the aforementioned disclosure that one of ordinary skill in the art would know how to adjust the thickness based on a desire to control specific wavelengths.  Applicants have not shown why having thinner output extrudates is unexpected, novel, and surprising. Lastly, both Yamashita and Priedman disclose thickness control and thickness values.

Applicants state:  “As a solid 3D printer input passes through the printer nozzle, the nozzle squeezes the solid 3D printer input in a molten state and, thus, can compress the layers of the molten 3D printer input to make them thinner than they were when the 3D printer input was in its solid state.”
The Examiner respectfully submits that MF also uses a film die to extrude (corresponds to claimed nozzle) (Page 3, 1st paragraph). Also, Yamashita discloses using a nozzle as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 7, 2021